Exhibit 10.2
(HEADER) [v54140v5414003.gif]
AN AWARD FOR PERFORMANCE SHARE UNITS (hereinafter the “Units”), representing a
number of shares of Nordstrom Common Stock (“Common Stock”) as noted in the 2010
Notice of Award of Performance Share Units (the “Notice”), of Nordstrom, Inc., a
Washington Corporation (the “Company”), is hereby granted to the Recipient
(“Unit holder”) on the date set forth in the Notice, subject to the terms and
conditions of this Agreement. The Units are also subject to the terms,
definitions and provisions of the Nordstrom, Inc. 2004 Equity Incentive Plan
(the “Plan”) adopted by the Board of Directors of the Company (the “Board”) and
approved by the Company’s shareholders, which is incorporated in this Agreement.
To the extent inconsistent with this Agreement, the terms of the Plan shall
govern. Terms not defined herein shall have the meanings as set forth in the
Plan. The Compensation Committee of the Board (the “Compensation Committee”) has
the discretionary authority to construe and interpret the Plan and this
Agreement. All decisions of the Compensation Committee upon any question arising
under the Plan or under this Agreement shall be final and binding on all
parties. The Award and the Units issued thereunder are subject to the following
terms and conditions:

1.   VESTING AND SETTLEMENT OF UNITS       At the end of three fiscal years
following the date of the Award (“the Performance Cycle”), Units shall vest and
be settled in accordance with the provisions of the Plan as follows:

  (a)   Vesting         Each vested Unit is equal in value to one share of
Common Stock. Except as set forth in Section 4, Units shall vest at the
applicable percentage when the Compensation Committee certifies that (1) the
Company’s Total Shareholder Return (TSR) is positive, and (2) its TSR
performance relative to the TSR of other companies in the Peer Group exceeds the
following corresponding percentile rankings. For purposes of determining the
Company’s TSR relative to the TSR of other companies in the Peer Group, the
share price of Common Stock, and the share prices of the companies in the Peer
Group, are based on the thirty trading day closing price average immediately
prior to the start of the Performance Cycle and the thirty trading day closing
price average immediately prior to the end of the Performance Cycle.

PSU Vesting %

          Positive Nordstrom TSR and Percentile
Rank Among Peers   PSU Vesting
> 85%
    125 %
> 75%
    100 %
> 65%
    85 %
> 50%
    75 %
≤ 50%
    0 %

While the relative percentile rankings may change during the Performance Cycle
based upon mergers, acquisitions, dissolutions and other industry consolidation
involving the companies in the Peer Group, the application of the percentile
vesting above is applied consistently. Generally, Units will be earned if the
Nordstrom TSR for the Performance Cycle is positive and in the top half of
performers relative to the other companies in the Peer Group.

  (b)   Settlement         Units shall be settled upon vesting, unless the Unit
holder has elected to defer the Units into the Executive Deferred Compensation
Plan (EDCP) in accordance with its rules. Upon deferral, the vested Units (and
their subsequent settlement and payment) shall be governed by the terms and
conditions of the EDCP as that Plan may be amended from time to time by the
Company.         Unless earlier deferred into the EDCP, the Unit holder shall
elect (during a period prior to settlement as prescribed by and in accordance
with procedures established by the Company) to settle the Units upon vesting in
either one share of Common Stock for each vested Unit, receive an equivalent
amount of cash for each vested Unit, or receive a combination of cash and stock.
In the event the Unit holder does not or is unable to make such a settlement
election, the Units shall be settled in stock. In the event the Units are
settled in cash, the amount of cash will be determined on the basis of the
closing price of Common Stock on the New York Stock Exchange on the last day of
the Performance Cycle.     (c)   Withholding Taxes         No stock certificates
or cash will be distributed to the Unit holder, or amounts deferred into the
EDCP, unless the Unit holder has made acceptable arrangements to pay any
withholding taxes that may be due as a result of the settlement of this Award.
These arrangements may include withholding shares of Common Stock that otherwise
would be distributed when the Units are settled. The fair market value of the
shares required to cover withholding will be applied to the withholding of taxes
prior to the Unit holder receiving the remaining shares or the cash value of
those shares.     (d)   Restrictions on Resale         The Unit holder agrees
not to sell any shares of Common Stock at a time when applicable laws or Company
policies prohibit a sale. This restriction will apply as long as the Unit holder
is an employee, consultant or director of the Company or a subsidiary or
affiliate of the Company.

2.   ACCEPTANCE OF UNITS       Although the Company may or may not require the
Unit holder’s signature upon accepting the Award, the Unit holder remains
subject to the terms and conditions of this Agreement.   3.   NONTRANSFERABILITY
OF UNITS       The Units may not be sold, pledged, assigned or transferred in
any manner except in the event of the Unit holder’s death. In the event of the
Unit holder’s death, the Units may be transferred to the person indicated on a
valid Nordstrom Beneficiary Designation form, or if no Beneficiary Designation
form is on file with the Company, then to the person to whom the Unit holder’s
rights have passed by will or the laws of descent and distribution. Except as
set forth in Section 4 below, the Units may be settled during the lifetime of
the Unit holder only by the Unit holder or by the guardian or legal
representative of the Unit holder. The terms of the Award shall be binding upon
the executors, administrators, heirs and successors of the Unit holder.   4.  
SEPARATION OF EMPLOYMENT       Except as set forth below, Units vest and may
only be settled while the Unit holder is an employee of the Company. If the Unit
holder’s employment is terminated, the Units shall continue to vest pursuant to
the schedule set forth in subparagraph 1(a) above, and the Unit holder or his or
her legal representative shall have the right to settlement of the Units after
such termination only as follows:

  (a)   If the Unit holder dies while employed by the Company, the person named
on the Unit holder’s Beneficiary Designation form shall be entitled to
settlement of the Units. If no valid Beneficiary Designation form is on file
with the Company, then the person to whom the Unit holder’s rights have passed
by will or the laws of descent and distribution shall be entitled to settlement
of the Units. If the Units were granted at least six months prior to the death
of the Unit holder while employed by the Company,

(NORDSTROM LOGO) [v54140v5414001.gif]
1 | Performance Share Unit Award Agreement

 



--------------------------------------------------------------------------------



 



the Unit holder’s beneficiary shall be entitled to a prorated payment with
respect to vested Units based on the period of service during the term of this
Agreement. If the Units were granted less than six months prior to death, the
Units shall be forfeited as of the date of death with no rights to a prorated
payment at settlement.

  (b)   If the Unit holder is separated due to his or her disability, as defined
in Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the
“Code”), and the Units were granted at least six months prior to such
separation, and the Unit holder provides Nordstrom Leadership Benefits with
reasonable documentation of the Unit holder’s disability, the Unit holder (or
his or her beneficiary) shall be entitled to a prorated payment with respect to
vested Units based on the period of service during the term of this Agreement.
If the Units were granted less than six months prior to separation due to the
Unit holder’s disability, the Units shall be forfeited as of the date of
separation with no rights to a prorated payment at settlement.     (c)   If the
Unit holder is separated due to retirement between the ages of 53 and 57 with 10
years of continuous service to the Company from the most recent hire date, or
upon attaining age 58, and the Units were granted at least six months prior to
such separation, the Unit holder (or his or her beneficiary) shall be entitled
to a prorated payment with respect to vested Units based on the period of
service during the term of this Agreement. If the Units were granted less than
six months prior to retirement, the Units shall be forfeited as of the date of
retirement with no rights to a prorated payment at settlement.     (d)   If the
Unit holder’s employment is terminated due to his or her embezzlement or theft
of Company funds, defraudation of the Company, violation of Company rules,
regulations or policies, or any intentional act that harms the Company, such
Units, to the extent not vested and settled as of the date of termination, shall
be forfeited as of that date.     (e)   If the Unit holder is separated for any
reason other than those set forth in subparagraphs (a), (b), (c) and (d) above,
Units, to the extent not vested and settled as of the date of his or her
separation, shall be forfeited as of that date.

Notwithstanding anything above to the contrary, if at any time during the term
of this Award, the Unit holder directly or indirectly, either as an employee,
employer, consultant, agent, principal, partner, shareholder, corporate officer,
director or in any other capacity, engages or assists any third party in
engaging in any business competitive with the Company; divulges any confidential
or proprietary information of the Company to a third party who is not authorized
by the Company to receive the confidential or proprietary information; or
improperly uses any confidential or proprietary information of the Company, then
the post-separation proration of Units and settlement rights set forth above
shall cease immediately, and all outstanding vested but not settled and unvested
portions of the Award shall be forfeited.

5.   TERM OF UNITS       Units not certified by the Compensation Committee as
having vested as of the end of the Performance Cycle for which the Units were
awarded, shall be forfeited.   6.   ADJUSTMENTS UPON CHANGES IN CAPITALIZATION  
    The number and kind of shares of Common Stock subject to this Award shall be
appropriately adjusted pursuant to the Plan to reflect any stock dividend, stock
split, split-up, extraordinary dividend distribution, or any combination or
exchange of shares, however accomplished.   7.   ADDITIONAL UNITS       The
Compensation Committee may or may not grant the Unit holder additional Units in
the future. Nothing in this Award or any future Award should be construed as
suggesting that additional Unit awards to the Unit holder will be forthcoming.  
8.   LEAVES OF ABSENCE       For purposes of this Award, the Unit holder’s
service does not terminate due to a military leave, a medical leave or another
bona fide leave of absence if the leave was approved by the Company in writing
and if continued crediting of service is required by the terms of the leave or
by applicable law. But, service terminates when the approved leave ends unless
the Unit holder immediately returns to active work.   9.   TAX WITHHOLDING      
In the event that the Company determines that it is required to withhold any tax
as a result of the settlement of Units, the Unit holder shall make arrangements
satisfactory to the Company to enable it to satisfy all withholding
requirements.   10.   RIGHTS AS A SHAREHOLDER       Neither the Unit holder nor
the Unit holder’s beneficiary or representative shall have any rights as a
shareholder with respect to any Common Stock subject to these Units, unless and
until the Units vest and are settled in shares of Common Stock of the Company.  
11.   NO RETENTION RIGHTS       Nothing in this Agreement or in the Plan shall
give the Unit holder the right to be retained by the Company (or a subsidiary of
the Company) as an employee or in any capacity. The Company and its subsidiaries
reserve the right to terminate the Unit holder’s service at any time, with or
without cause.   12.   CLAWBACK POLICY       The Units, and for the avoidance of
doubt, the proceeds (Common Stock or cash) received in connection with the
settlement of the Units or subsequent sale of such issued Common Stock, shall be
subject to the Clawback Policy adopted by the Company’s Board, which provides as
follows:       To the extent permitted by law, if the Board, with the
recommendation of the Compensation Committee, determines that any bonus, equity
award, equity equivalent award or other incentive compensation has been awarded
or received by a Section 16 executive officer of the Company, and that:

  (a)   such compensation was based on the achievement of certain financial
results that were subsequently the subject of a material restatement of the
Company’s financial statements filed with the Securities and Exchange
Commission,     (b)   the Section 16 executive officer engaged in grossly
negligent or intentional misconduct that caused or substantially caused the need
for the material restatement, and     (c)   the amount or vesting of the bonus,
equity award, equity equivalent or other incentive compensation would have been
less had the financial statements been correct,

then the Board shall recover from the Section 16 executive officer such
compensation (in whole or in part) as it deems appropriate under the
circumstances.
In the event the Clawback Policy is deemed unenforceable with respect to the
Units, or with respect to the proceeds received in connection with the
settlement of the Units or subsequent sale of such issued Common Stock, then the
award of Units subject to this Agreement shall be deemed unenforceable due to
lack of adequate consideration.

13.   ENTIRE AGREEMENT       The Notice, this Agreement and the Plan constitute
the entire contract between the parties hereto with regard to the subject matter
hereof. They supersede any other agreements, representations or understandings
(whether oral or written and whether express or implied) that relate to the
subject matter hereof.       This Agreement may not be modified or amended,
except for a unilateral amendment by the Company that does not materially
adversely affect the rights of the Unit holder under this Agreement. No party to
this Agreement may unilaterally waive any provision hereof, except in writing.
Any such modification, amendment or waiver signed by, or binding upon, the Unit
holder, shall be valid and binding upon any and all persons or entities who may,
at any time, have or claim any rights under or pursuant to this Agreement.   14.
  CHOICE OF LAW       This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Washington, as such laws are applied
to contracts entered into and performed in such State.   15.   SEVERABILITY    
  If any provision of this Agreement shall be invalid or unenforceable, such
invalidity or

(NORDSTROM LOGO) [v54140v5414001.gif]
2 | Performance Share Unit Award Agreement

 



--------------------------------------------------------------------------------



 



unenforceability shall attach only to such provision and shall not in any manner
affect or render invalid or unenforceable any other severable provision of this
Agreement, and this Agreement shall be carried out as if such invalid or
unenforceable provision were not contained herein.

16.   CODE SECTION 409A       The Company reserves the right, to the extent the
Company deems reasonable or necessary in its sole discretion, to unilaterally
amend or modify this Agreement as may be necessary to ensure that all vesting or
delivery of compensation provided under this Agreement is made in a manner that
complies with Section 409A of the Code, together with regulatory guidance issued
thereunder.

(NORDSTROM LOGO) [v54140v5414001.gif]
3 | Performance Share Unit Award Agreement

 